DETAILED ACTION
This Office Action is responsive to the Amendment filed 17 May 2022.  Claims 

10, 12, 18, 19, 22, 23, 26, 27 and 29 are now pending.  The Examiner acknowledges 

the amendments to claims 10, 12, 18, 19, 22, 23, 26, 27 and 29, as well as the 

cancellation of claims 11, 13-17, 20, 21, 24, 25 and 28.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 6 contains reference characters which do not appear in the specification.  For instance, Fig. 6 contains “W6 (AA)”; “W9 (C506)”; “W4 (C604)”; “W7 (C605)”; “W8(C606)”; “W10 (C607)”; “W11 (C608)”; and “W12 (C506)”, as well as reference characters on the axes which are not described in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 10 and 26 are objected to because of the following informalities: at line 16 of claim 10, “the second coil, and” should apparently read –the second coil, wherein--; at line 17 of claim 10, “300 MHz, the” should apparently read --300 MHz, and the--; at line 3 of claim 26, “of audible frequency band” should apparently read --of an audible frequency band-.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12, 18, 19, 22, 23, 26, 27 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claim 10 at line 3 recites the limitation "a signal input” which can be construed as a signal that is input.  Thus, it would be unclear how a signal itself would be used “for inputting an external signal”.  For purposes of examination, it will be interpreted as a unit/structure for performing a signal input.  
8.	In claim 10 at line 9, it is unclear what element the “and/or synchronized” refers to.  An amendment similar to what is given below with respect to claims 27 and 29 is suggested.  
9.	Claims 19 and 22 at line 2 recites the limitation "a haptic output” which can be construed as a signal that is output such as a sound or vibration.  Thus, it would be unclear how a sound or vibration itself would be configured to output a signal as sound, or an image or oscillation.  For purposes of examination, it will be interpreted as a unit/structure for outputting an external signal as sound, an image and/or oscillation.  
10.	Claim 27 is also indefinite as it is unclear if the “and/or” applies to each of the components listed.  A suggested amendment to claim 27 at lines 3-6 is: --memory configured to store: the external signal; and/or the frequency component, envelope component and amplitude component included in the external signal.--
11.	Claim 29 is also indefinite as it is unclear if the “and/or” applies to each of the components listed.  A suggested amendment to claim 29 at lines 3-6 is: --memory configured to store: the external signal; and/or the frequency component, envelope component and amplitude component included in the external signal.--

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 10, 12, 18, 19, 22, 23, 26, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Anzai et al. (U.S. Patent No. 4,875,484) in view of Higgins et al. (U.S. Pub. No. 2012/0010559) and further in view of Pilla et al. (U.S. Pub. No. 2009/0069626).  Regarding claims 10 and 18, Anzai et al. (hereinafter Anzai) discloses an apparatus for generating signal waveform for biological stimulation (Abstract), comprising a signal “input” 16 for inputting an external signal from an external environment (Fig. 1 and col. 9, lines 26-37), and a controller 10 configured to generate and output a first biological stimulation signal wave (Fig. 1 and col. 9, lines 5-10) that is frequency modulated by at least one of a frequency component, an envelope component and an amplitude component included in the external signal (col. 9, lines 11-15 and 26-42 and col. 2, lines 48-54) and/or synchronized with an output timing of the external signal, and a second biological stimulation signal wave based on the external signal via selection of electrodes (col. 9, lines 5-15 and col. 12, lines 15-24). 
However, Anzai fails to disclose that the electrodes comprise a first coil for generating a high-frequency alternate magnetic field and a second coil for generating a low-frequency alternate magnetic field, wherein the first and second coil overlap with each other viewed along an axis of each coil.  (The recitation of “by feeding of the …biological stimulation signal wave” is regarded as intended use.)
Higgins et al. (hereinafter Higgins) discloses a system and method for delivering electrical stimulation to tissue (Abstract) in order to promote tissue growth and healing [0002] in addition to alleviating pain [0046].  Higgins further discloses that electrode(s) or coil(s) may be utilized to produce a direct current and administer to the patient an electrical stimulation [0030], wherein the coils may be biaxial (such as Helmholtz coils - which are biaxial and overlap - [0043] and [0035]); produce a time-varying field at a low-frequency [0032] in order to promote angiogenesis at the site of pain/injury [0043]; and cause stimulation by sending the second signal wave from sensory nerve through spinal dorsal horn to a brain ([0012] and [0034]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the coils as taught by Higgins, to administer electrical stimulation as disclosed by Anzai, as Anzai discloses the use of electrodes for providing electrical stimulation to treat biological tissue such as in instances of pain (col. 1, lines 15-25) and Higgins discloses that biaxial coils administer electrical stimulation to a tissue site and promote angiogenesis [0030].  
However, while Anzai and Higgins fail to disclose explicitly that the low-frequency magnetic field is in a range of 1 kHz to 3 kHz, Higgins makes such obvious in light of the teaching of a frequency from about 1 kHz to 200 kHz as Higgins still provides coverage for such a claimed range [0032] and one of ordinary skill in the art would expect the coil of Higgins to have the same properties as that of the claimed coil in order to make such a range possible.  
However, Anzai and Higgins fail to disclose explicitly that the high-frequency magnetic field is in a range of 30 MHz to 300 MHz.  Pilla et al. (hereinafter Pilla) discloses an electromagnetic treatment apparatus configured to produce specific bioeffects such as diminishing or enhancing specific biological processes including bone and tissue repair (see Abstract).  Pilla discloses an embodiment wherein a magnetic field is modulated to satisfy particular conditions to illicit such specific behaviors, wherein a frequency of about 0.01 Hz to 36 MHz is utilized to treat/enhance biological processes in tissues, organs, cells and molecules ([0018] and [0019]) via biaxial or Helmholtz coils ([0112], [0117] and [0118]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a high-frequency alternate magnetic field as taught by Pilla, in an apparatus which provides a biaxial coil configuration for applying a low-frequency alternate magnetic field as suggested by Anzai and Higgins as Anzai and Higgins recognize the use of bi-axial Helmholtz coils for the promotion of angiogenesis in damaged/diseased tissue via electromagnetic fields ([0002] and [0003] of Higgins) and Pilla discloses that high-frequency alternate magnetic fields enhance the treatment of tissues, organs, cells and molecules ([0018] and [0019]) and tissue growth/repair [0003].  
Regarding claim 12, the controller 10 is configured to subject the first signal wave to amplitude modulation by at least one of the envelope component and the amplitude component included in the external signal (col. 9, lines 28-42 of Anzai). 
Further regarding claim 18, the coil(s) of Pilla are configured to cause stimulation by inducing a neurotrophic factor (molecules that enhance growth of neurons) ([0003], [0006], [0032], [0132]).  
Regarding claims 19 and 22, the apparatus of Anzai further comprises a haptic output “unit” configured to output the external signal as sound, an image and/or oscillation (col. 9, lines 15-25).  Regarding claims 23 and 26, the external signal of Anzai is a sound signal of an audible frequency band (col. 2, lines 12-18 and col. 2, lines 57-68).  
Regarding claims 27 and 29, the apparatus of Anzai further comprises a memory configured to store the external signal and/or the frequency component, envelope component and amplitude component included in the external signal (Fig. 2A; col. 3, lines 67-68 – col. 4, lines 1-5; and col. 10, lines 50-62; and col. 16, lines 58-63). 

Response to Arguments
15.	Applicant’s arguments filed 17 May 2022 with respect to the rejections of claims 10-29 under 35 U.S.C. 112(b) have been fully considered and are persuasive, however new grounds of rejection are presented above in light of the amendments. 

16.	Applicant’s arguments filed 17 May 2022 with respect to the rejections of claims 10-12, 19, 23 and 27-29 under 35 U.S.C. 102(a)(1) citing Anzai (‘484); and claims 13-18, 20-22 and 24-26 under 35 U.S.C. 103 citing Anzai (‘484) in view of Higgins (‘559)  have been fully considered and are persuasive, however new grounds of rejection are presented above under 35 U.S.C. 103 citing Anzai (‘484) in view of Higgins (‘559) and further in view of Pilla (‘626) in light of the amendments; see rejection supra.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791